Appellant was convicted of the offense of having prohibited liquor in his possession.
The prosecution having been begun upon an affidavit and warrant in the county court, it was not necessary to even file a complaint in the circuit court. Code 1923, § 4646.
There was no error in allowing the state's witness Furlow to state that appellant's premises were searched under the authority of a search warrant. True, under our law it made no difference, but it surely cannot be said to be improper for the jury to have the information.
We find nowhere any prejudicial error, and the judgment is affirmed.
Affirmed.